DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant filed amendment on 10/11/2022. Claims 1-20 are pending. Claims 1, 8, and 15 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Rejections - 35 USC §112
4.	Applicant is of the opinion that the Applicant’s specification (paragraph 80) discloses claims 1, 8, and 15 limitations “the certificate identifier includes a hash digest of the original information” by citing (PGPub, paragraph 80) “… the certification information contained in the remittance request includes the certificate identifier of the original information stored on the blockchain, such as a hash digest of the original information, or TXID of the stored transaction, or an address and query interface of a smart contract used to store the original information…”
Examiner respectfully disagrees. The underlined citation from the specification clearly describes that “the certificate identifier of the original information stored on the blockchain”, but not includes “a hash digest of the original information”. Therefore, rejections under 35 USC § 112(a) “New matter” stand.


Claim Interpretation
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
6.	Claim 1 recites “generating… and purpose certification information to prove a purpose of transferring the resource of the user”.
The language “to prove… the user” represents the intended use of “purpose certification information”) (i.e. intended use) and, therefore, does not have patentable weight.
Optional Language
7.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
8.	Claim 1 recites “in response to a successful authenticity verification…”
The underlined limitations represent optional language and are not given patentable weight. Nonfunctional Descriptive Material
9.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
10.	Claim 1 recites “generating… and purpose certification information to prove a purpose of transferring the resource of the user”. Claim limitation “purpose information” is non-functional, and therefore, does not have patentable weight.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
13.	Claims 1, 8, and 15 recite “the certificate identifier includes a hash digest of the original information”.
The specification (PGPub, paragraph 80) recites “… the certification information contained in the remittance request includes the certificate identifier of the original information stored on the blockchain, such as a hash digest of the original information…”, therefore, the claims are not in line with the specification. 
Lack of Algorithm
14.	Claim 1 recites “based on the resource … initiating … a resource transfer confirmation to the resource transfer server; and completing… resource transfer processing based on the resource transfer information…”
	Claims 8 and 15 recite “based on the resource … initiating … a resource transfer confirmation to the resource transfer server; and completing… resource transfer processing based on the resource transfer information…”
The specification, paragraphs 56 and 58 mimics the claim language “initiating” and “completing” respectively, however, the specification is silent how these steps being performed.
15.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
16.	Claims 2-7, 9-14, and 16-20 are rejected under the same rationale as claims 1, 8, and 15 because claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
19.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
20.	Claims 1, 8, and 15 recite “obtaining… original information… the original information; performing… the original information” in paragraph starting with “obtaining…”
	However, the Specification does not describe what the “original information” is, how is it associated with the “transaction background of the resource transfer operation”.
21.	Claims 2-7, 9-14, and 16-20 are rejected under the same rationale as claims 1, 8, and 15 because claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15 respectively due to their dependency.
Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US20170178116A1 to Savolainen et al. in view of US20180359269A1 to Caceres et al.  
26.	As per claim 1:
Savolainen et al.  discloses the following limitations:
receiving, by a transaction client of a user terminal, a resource transfer operation of transferring a resource of a user of the user terminal [0045]
generating, by the user terminal, a resource transfer request, wherein the resource transfer request includes resource transfer information that includes certificate information of proving authenticity of transaction background of the resource transfer operation, wherein the certificate information includes a certificate identifier…  [0045], [0048], [0062], [0085]-[0086]
sending, by the user terminal through a transaction server corresponding to the transaction client, the resource transfer request to a resource transfer server coupled with the transaction server [0051]-[0052]
obtaining, by the resource transfer server, … according to the certificate identifier, original information of proving the authenticity of the transaction background of the resource transfer operation …, wherein the certificate identifier includes a hash digest of the original information [0033], [0045], [0056], [0062], [0082]-[0086] 
performing, by the resource transfer server, authenticity verification on the resource transfer request based on the certificate information and the original information [0045], [0085]-[0086]
However, Caceres et al., as shown, teaches the following limitations:
obtaining … from a blockchain …, wherein the resource transfer server is a node device of the blockchain … [0047], [0051], [0062]-[0063]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for monitoring communications from a first user device coupled to a network and determining, based on the communications, whether the first user device is operating in accordance with a profile associated with the first user device taught by Caceres et al. in aa remote transaction processing system, method and point of sale terminal where a payment request designating a user device for a transaction with a merchant, the remote transaction processing system is arranged to retrieve PoS, configuration profile corresponding to the merchant of Savolainen et al. with the motivation of enhancing the system with network device that may retrieve the public key associated with manufacturer to determine whether the signature associated with the user device profile is authentic as taught by Caceres et al. over that of Savolainen et al.
Claim language “… and purpose certification information to prove a purpose of transferring the resource of the user” is intended use of “purpose certification information” and “purpose information” is non-functional descriptive material and therefore does not have patentable weight (MPEP 2111.05 III).
Claim language “in response to a successful authenticity verification …” suggests or makes a feature or step optional, therefore following steps such as “generating…; returning…; … initiating…; and completing…” are optional steps and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
27.	As per claims 4 and 7 language “receiving…”, and displaying …” respectively, are optional language as well.
28.     As per claims 2, 3, 5, and 6, each merely further describes the optional language of claim 1 (e.g. “resource exchange…”)
As per the optional language in the independent claim, the dependent claims only recite optional steps and are not sufficient to differentiate the claim from the prior art.

Conclusion
29. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692